Citation Nr: 1503286	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to February 1968.  This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2008 rating decision by the St. Louis, Missouri Department of Veteran's Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's April 2010 substantive appeal, he indicated that he wanted a Board videoconference hearing.  In May 2010, before a hearing was scheduled, the Veteran submitted a hearing election form indicating that he no longer wanted a Board hearing and that the case should be forwarded to the Board.  Review of VBMS shows that in December 2014, a second substantive appeal was received and the Veteran noted that he wanted to appeal all issues on the last statement of the case (SOC) and that he wanted a videoconference hearing.  The last SOC that has been issued and only pending appeal is with respect to the instant matter of an increased rating  for residuals of a right hand injury.  Thus, the Board construes the December 2014 substantive appeal as a hearing request and remand is necessary to schedule a videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Board videoconference hearing before a Veterans Law Judge.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




